Citation Nr: 0500627	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  98-00 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a right knee 
disability, other than Osgood-Schlatter's disease.

2. Entitlement to service connection for a lumbar spine 
disability.

3. Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating determination 
of the Montgomery, Alabama Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
a right knee disorder, a back disorder, and a left knee 
disorder.  These issues were appealed by the veteran to the 
Board of Veterans' Appeals (Board).  The veteran appeared 
before the undersigned at a videoconference hearing in March 
1999.  In June 1999, the Board remanded the case to the RO 
for consideration of additional evidence received after the 
case had been sent to the Board.  In January 2000, the Board 
granted service connection for Osgood-Schlatter's disease of 
the right knee, but denied service connection for a right 
knee meniscus injury and repair, degenerative joint disease 
of the right knee, sprain and degenerative disc disease of 
the low back, and degenerative joint disease of the left 
knee.

In March 2001, the United States Court of Appeals for 
Veterans Claims ("the Court") issued an order vacating the 
Board's January 2000 decision regarding all issues except the 
one granted by the Board in January 2000.

In October 2002, the Board denied service connection for a 
right knee meniscus injury and repair, degenerative joint 
disease of the right knee, sprain and degenerative disc 
disease of the low back, and degenerative joint disease of 
the left knee.

In April 2003, the Court granted a March 2003 joint motion 
from the Secretary of VA and the veteran, vacated the Board's 
October 2002 decision, and remanded the matter for 
readjudication consistent with the motion.  In November 2003, 
the Board remanded this case.  


FINDINGS OF FACT

1.  The veteran's right knee meniscus injury and repair and 
the residuals thereof were not manifested during service and 
are not attributable to his active service.

2.  Degenerative joint disease of the right knee was not 
manifested during service or within one year of separation 
and are not attributable to active service.

3.  The veteran's chronic lumbar syndrome and his 
degenerative disc disease of the lumbar spine, status post 
laminectomy were not manifested during service and are not 
attributable to his active service.

4.  Left knee degenerative joint disease was not manifested 
during service or within one year of separation and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  Right knee meniscus injury and repair was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  

2.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by service and arthritis may not be 
presumed to have so been incurred.  38 U.S.C.A. § 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).  

3.  Low back sprain clearly and unmistakably preexisted and 
was not aggravated by service, and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002).

4.  Low back sprain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2004).

5.  Chronic lumbar syndrome and degenerative disc disease of 
the low back were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

6.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by service and arthritis may not be 
presumed to have so been incurred.  38 U.S.C.A. § 1101, 1112, 
1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a March 2004 letter from the RO to the veteran.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The January 2004 
supplemental statement of the case constituted subsequent 
process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


I.  Active Reserve Status

The Board notes that the veteran contends that he had service 
in the active reserves prior to his entrance on active duty 
and that he injured his back and right knee during this 
period.  The term "veteran" is defined as "a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2).  The term "active 
military, naval, or air service" includes "active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (emphasis 
added).

At his January 1998 personal hearing, the veteran testified 
that he was at his job in July 1964 when he fell out of 
window and suffered injuries.  He related that he was not 
able to attend any Reserve meetings and was called up to 
active duty in September 1994.  At his March 1999 Board 
hearing, the veteran testified that he was not on active duty 
for training when he injured his back and right knee, but was 
subject to call up.  He clarified that he was waiting to go 
on active duty.  

Accordingly, the Board finds that the veteran did not have 
active service until September 30, 1964.  He was not on 
active or inactive duty training in July 1964, when he 
suffered injuries in a fall.  His allegations of entitlement 
because of a commitment to service has no legal merit.  His 
allegations that he was on inactive or active duty training 
when he was injured are without merit.  


II.  Right Knee Disability, other than Osgood-Schlatter's 
Disease

The veteran had active service from September 1964 to October 
1966.

At April 1963 and April 1964 enlistment and annual reserve 
examinations, the veteran reported that he had right knee 
joint effusion and a painful right knee at the age of 15.  
Evaluations of the lower extremities were normal.  Service 
medical records show that veteran complained of right knee 
pain.  Evaluations revealed tenderness at the tibial tubercle 
of the right knee and mild lateral collateral ligament 
tenderness associated with minimal tenderness over the tibial 
tubercle.  The impressions included possible Osgood- 
Schlatter's disease and mild ligament sprain due to Osgood- 
Schlatter's disease.  In February 1966, the service medical 
records indicate that the veteran gave a history of knee 
trouble resulting from a football injury with intermittent 
pain, swelling, and weakness.  The provisional diagnosis was 
rule out torn medial meniscus.  In a February 1966 orthopedic 
consultation, it was noted that the veteran had multiple 
orthopedic visits regarding pain in the knee and that the 
veteran had been diagnosed with Osgood-Schlatter's disease of 
the right knee.  The pain was located at the tibial tubercle 
and there was mild tenderness of the posterior patellar 
surface with crepitus.  The diagnoses included supra patellar 
bursitis and rule out rheumatoid disease.  A March 1966 
notation indicated that X-rays revealed no abnormality of the 
knee other than old Osgood Schlatter's disease or a right 
tibia tubercle.  The veteran was given Cortisone injections 
in the subpatellar tendon and about the tibial tubercle.  At 
his September 1966 separation examination, evaluation of the 
lower extremities was normal.

A January 1970 private hospital report from Baton Rouge 
General Hospital indicated the veteran was seen complaining 
of pain, instability, and locking of the right knee.  The 
physician noted that the veteran had sustained an injury to 
right knee while playing football in high school, but was 
able to serve his military obligation in the Navy.  The 
veteran reported that he had recently slipped twisting his 
right knee and developed the above symptoms.  The impression 
was internal derangement of the right knee with torn medial 
meniscus.  An incidental finding with X-ray studies revealed 
old Osgood Schlatter's disease which healed with a loose 
fragment of bone at that the tibial tubercle.  The veteran 
underwent a right medial meniscectomy and excision of loose 
fragment of bone from the right tibial tubercle due to 
Osgood-Schlatter's disease.

VA medical records from July to September 1996 indicate that 
the veteran complained of bilateral knee pain with history of 
multiple right knee surgeries.  The assessment included 
degenerative meniscal tear of the right with anterior 
cruciate deficit.  VA medical records reveal that the veteran 
underwent bilateral knee arthroscopy with right partial 
medial meniscectomy in November 1996.

At a June 1997 VA examination, the veteran reported that he 
injured his right knee playing sports in high school and had 
problems with pain and swelling while on active duty.  He 
reported undergoing multiple operative procedures on the 
knee.  He complained of pain with swelling and occasional 
giving way of the knee.  The impression was chronic anterior 
cruciate ligament insufficiency of the right knee with 
degenerative changes.  Private June 1997 X-ray studies of the 
right knee revealed osteoarthritic changes.  In a March 1998 
VA examination, the veteran again complained of right knee 
pain and it was noted that he wore a knee brace.  In a May 
1998 VA examination addendum, the impression was degenerative 
disease of the right knee.

In a November 2001 letter, W.J., M.D., stated that the 
current right knee disability could as likely as not have its 
origin during his active service.  Dr. W.J. stated that 
excessive wear and tear on joints such as the knees can cause 
inflammation of  these joints (arthritis) and can break down 
loss of cartilage (degenerative changes).  The physician 
opined that it seemed plausible that extreme physical 
exertion on the musculoskeletal system, such as during basic 
training and time spent in the military in general, could 
lead to chronic rheumatologic and orthopedic condition such 
as those possessed by the veteran, including right knee 
disability.  

In March 2002, the Board sought an expert medical opinion 
from a VA Chief of Orthopaedic Surgery.  With regard to the 
right knee, the physician opined that the veteran's meniscus 
injuries and repairs of the right knee and other surgery for 
degenerative joint disease of the right knee were not related 
to the veteran's active service.  He stated that there was no 
significant injury to the right knee during active service.  
He further noted that the veteran had an episode of pain in 
the right knee at age 15 which was probably when the so-
called Osgood-Schlatter's disease manifested itself.  The 
physician also stated that a twisting injury of the right 
knee was reported in January 1970 and, as far as can be 
determined, the subsequent knee problems resulted from that 
injury and the multiple surgeries that followed.  The 
physician also stated that the veteran's knee disorders could 
have been influenced by the resultant pressure of over 500 
pounds during walking.  

At his hearings and in correspondence of record, the veteran 
indicated that he injured his right knee playing sports in 
high school prior to service and that it would swell.  He 
also stated that he injured his knee while he was in the 
active reserves prior to entering active duty.  The veteran 
reported that after he entered active duty, he continued to 
experience problems with his right knee.  According to the 
veteran, his right knee injury was aggravated during service.

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  

Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions,"  Id. at 
(b)(1).  

The veteran's April 1964 enlistment examination shows no 
findings or diagnosis of a right knee disability.  Therefore, 
as there were no findings of any defect, infirmity, or 
disorder of the right knee when he entered active duty, the 
veteran is entitled to a presumption of soundness.

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a right knee defect, infirmity, or 
disorder prior to his entry into active duty.  Thus, there is 
no clear and unmistakable evidence that a right knee defect, 
infirmity, or disorder existed prior to service and the 
presumption of soundness is not rebutted.

The veteran is service-connected for Osgood-Schlatter's 
disease of the right knee.  That issue is not before the 
Board.  Rather, the Board must determine if service 
connection is warranted for any other right knee disorder.  

The Board notes that subsequent to service the veteran has 
had multiple right knee surgeries to include arthroscopy and 
medial meniscectomies for torn right knee meniscus.  Although 
a torn right knee meniscus was suggested as a provisional 
diagnosis during service, upon orthopedic consultation, supra 
patellar bursitis, rule out rheumatoid disease, and Osgood-
Schlatter's disease were diagnosed.  The veteran's service 
medical records including his September 1966 separation 
examination, contain no treatment, findings, or diagnosis of 
a torn right medial meniscus or degenerative disease of the 
right knee during service.

The first diagnosis of a torn meniscus of the right knee is 
in the January 1970 private hospital report, more than 3 
years following service.  The physician noted that the 
veteran recently slipped twisting his knee and developed 
pain, instability, and locking of the right knee.  Subsequent 
VA medical records and examinations show that the veteran 
reported a history of multiple knee surgeries including 
arthroscopes and medial meniscectomies.  At VA examinations 
in June 1997 and March 1998, degenerative disease of the 
right knee was diagnosed.  

In a November 2001 letter, W.J., M.D., stated that the 
veteran's current right knee disability could as likely as 
not have its origin during his active service.  The physician 
opined that it seemed plausible that extreme physical 
exertion on the musculoskeletal system, such as during basic 
training and time spent in the military in general, could 
lead to chronic rheumatologic and orthopedic condition such 
as those possessed by the veteran, including right knee 
disability.  Dr. W.J specializes in internal medicine 
according to the letter.  

In March 2002, the Board sought an expert medical opinion 
from a VA Chief of Orthopaedic Surgery.  With regard to the 
right knee, the physician opined that the veteran's meniscus 
injuries and repairs of the right knee and other surgery for 
degenerative joint disease of the right knee were not related 
to the veteran's active service.  He stated that there was no 
significant injury to the right knee during active service.  
He further noted that the veteran had an episode of pain in 
the right knee at age 15 which was probably when the so-
called Osgood-Schlatter's disease manifested itself.  The 
physician also stated that a twisting injury of the right 
knee was reported in January 1970 and, as far as can be 
determined, the subsequent knee problems resulted from that 
injury and the multiple surgeries that followed.  

In weighing the evidence, the Board finds that the opinion of 
the VA orthopedic surgeon to be more probative.  Both 
physicians reviewed the veteran's medical records.  However, 
the VA physician's opinion is more consistent with the 
documentary record.  Dr. W.J. did not address the January 
1970 medical report which documented the incident where the 
veteran twisted his right knee.  The VA examiner did address 
the record and after reviewing and considering the record, 
opined that the veteran's current knee problems originated at 
that time.  Since Dr. W.J. failed to completely address the 
veteran's history of right knee injuries, the Board finds 
that his medical opinion must be afforded less probative 
weight than the opinion of the VA physician.  The Board 
attaches more probative value to the VA opinion, as it is 
well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

In the instant case, the veteran's service medical records 
show that the veteran was seen during service complaining of 
bilateral knee pain, and suspicions included supra patellar 
bursitis, rule out rheumatoid disease, rule out meniscus, and 
mild ligament sprain due to Osgood-Schlatter's disease.  
Thereafter, X-rays were normal other than old Osgood-
Schlatter's disease.  At his separation examination, the 
impression was normal lower extremities.  The record does not 
contain confirmed diagnoses or treatment of a right knee 
medial meniscus disorder or degenerative joint disease of the 
right knee during service.  In addition, arthritis was not 
diagnosed within one year of the veteran's separation from 
service.  Such facts support the opinion of VA orthopedic 
surgeon.  

As set forth above, there are two medical opinions addressing 
the etiology of the veteran's right knee disorders, medial 
meniscus disorder and degenerative joint disease.  The more 
thorough and probative medical opinion attributes current 
right knee disorders to post-service right knee injury.  
Lastly, the Board notes that the veteran's own opinion 
regarding the etiology of his current right knee disorders is 
not competent evidence.  Espiritu.  

Accordingly, the Board finds that the record establishes that 
the veteran did not have a chronic right knee disorder, other 
than Osgood-Schlatter's disease, during active service.  
Following his discharge from service, continuity of 
symptomatology is not shown.  Rather, the probative evidence 
establishes that the veteran injured his knee after service 
and that injury resulted in his current right knee disorders.  
This determination is supported by the probative factual 
record and the opinion of the VA expert.  The Board is aware 
that multiple diagnoses were considered during service.  
However, the diagnoses were not confirmed and the VA expert 
determined that the post service diagnoses were not related 
to service.  In sum, the Board finds that the veteran's right 
knee meniscus injury and repair and the residuals thereof as 
well as his degenerative joint disease of the right knee are 
not related to his active service.  

The veteran's right knee meniscus injury and repair and the 
residuals thereof as well as his degenerative joint disease 
of the right knee were not incurred in or aggravated by 
active service and arthritis was not manifested within one 
year of the veteran's separation from service.  

The parties may be making an argument that because the 
veteran has stated that he had a preservice knee injury, that 
there is evidence of preexistence and that there must be 
clear and unmistakable evidence of no aggravation in order to 
deny the claim.  With regard to any diagnosis other than 
Osgood-Schlatter's disease, the Board does not agree; the 
mere fact that one diagnosis may have preexisted service does 
not establish that every diagnosis that may be identified in 
the same anatomic area also preexisted service.  There is no 
competent evidence that he had any disability or diagnosis of 
the right knee, other than Osgood-Schlatter's disease, and 
the Board is not under an obligation to disprove aggravation 
by clear and unmistakable evidence when the condition at 
issue did not exist prior to or during service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


III.  Low Back Sprain Injury

The service medical records revealed that the veteran 
underwent an entrance examination in April 1963, but did not 
actually enter service until September 1964.  No back 
disorder was noted on the entrance examination.  An October 
2, 1964, clinical records documented that the veteran fell 
from a window about ten feet above the ground and landed on 
his sacrum on July 6, 1964, before he entered service.  He 
was hospitalized for one week and underwent physical therapy.  
The record notes that he was told that he had severe bruises 
and muscle strain of his back, but no fractures.  He was 
dismissed from the hospital with a back binder.  Thereafter, 
he continued to have pain and weakness in his back and four 
weeks after his hospital discharge, he was placed in a back 
brace.  It was noted that he had remained in the back brace 
to the present time and had been told by a local physician to 
avoid lifting.  The record noted that he had been called onto 
active duty the week before.  Physical examination revealed 
limitation of flexion of the back at about 45 degrees.  Deep 
tendon reflexes were equal, but there seemed to be 
generalized muscle weakness of the legs with associated pain 
in the back when the legs were moved against resistance.  
Tenderness was demonstrated over the sacroiliac joints 
bilaterally, right greater than left.  Following the October 
1964 hospitalization, the veteran was discharged as fit for 
duty with decreased pain and increased range of motion.  
During the remainder of his service, there were no 
complaints, findings, treatment, or diagnosis of a low back 
disability nor was any back injury during service documented.  
At his September 1966 separation examination, the evaluation 
of the spine was normal.

An April 1983 private hospital report from Tallahassee 
Memorial Regional medical Center, Inc., revealed that the 
veteran underwent a semihemilaminectomy and removal of 
extruded intervertebral disc at L5-S1 for a herniated nucleus 
pulposus.  The postoperative diagnosis was massive extruded 
disc on the left at L5-S1.

At a June 1997 VA examination, the veteran reported that he 
injured his back while in the reserves prior to entering 
active service and that he continued to experience back pain 
since that time.  He also reported that he underwent back 
surgery in the 1970's.  The impression was chronic lumbar 
syndrome, history of injury, status post lumbar laminectomy.  
X-ray studies revealed degenerative changes at multiple 
levels with marginal osteophytes from numerous vertebra.

In a March 1998 VA examination, the veteran reported chronic 
arthralgia and pain of the back with history of an injury in 
the 1960's.  The examiner noted that there was painful motion 
and increased pain on use of the back which could 
significantly limit his functional ability.  In a May 1998 VA 
examination addendum, the impression included chronic lumbar 
syndrome, history of old injury, and moderate chronic 
degenerative disc disease.

In the November 2001 letter, Dr. W.J. stated that the 
veteran's diagnosis of chronic disc disease of the lumbar 
spine was made as early as 1983 for which he underwent spinal 
surgery.  He indicated that the records showed treatment for 
low back (lumbar) sprain back in 1963.  Injuries such as 
this, when support muscles of the spine are torn and 
stretched, are likely to coincide with other more serious 
injuries to the spine itself.  He stated that injuries to the 
bone and spongey tissue between the bones known as discs can 
begin to weaken and even herniated when there are severe back 
sprains.  The physician opined that it seemed plausible that 
extreme physical exertion on the musculoskeletal system, such 
as during basic training and time spent in the military in 
general, could lead to chronic rheumatologic and orthopedic 
condition such as those possessed by the veteran, including 
low back disability.  

The VA orthopedic surgeon also provided a medical opinion.  
He opined that the veteran's preservice low back disorder did 
not undergo an increase in severity during service.  He 
stated that the back injury which occurred prior to the 
veteran's entrance into service was never disabling or 
serious during the period of military service following his 
brief hospitalization for backache in 1964.  He also opined 
that the veteran's subsequent lumbar spine disorders were not 
related to the veteran's period of active service.  

At his personal hearings and in correspondence of record, the 
veteran maintained that he injured his back while in the 
active reserves just prior to entering active duty.  The 
actual injury occurred while he was working and fell from a 
window.  The veteran also indicated that he went on active 
duty wearing a back brace and had problems with his back 
while on active duty.  The veteran reported that he underwent 
back surgery after service.

As noted previously, generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227.  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions,"  Id. at (b)(1).  

Service examinations in April 1963 and April 1964 showed no 
indication of a lumbar spine disability.  The veteran did not 
enter active duty until September 1964.  However, as there 
was no indication of any defects of the lumbar spine when he 
entered active duty, the veteran is entitled to a rebuttable 
presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).  

The service medical records show that veteran was 
hospitalized upon his arrival at training camp within days of 
entering active duty for an evaluation of back pain.  The 
October 1964 hospitalization report established the veteran's 
history and a diagnosis of low back sprain, existed prior to 
entry.  Moreover, in his testimony and statements on appeal, 
the veteran admitted that he injured his back in a fall from 
a window in July 1964, prior to entering active service in 
September 1964.  The recent opinions of Dr. W.J. and the VA 
physician both indicate that there was a preservice back 
injury.  Dr. W.J. stated that the veteran's records showed 
treatment for low back (lumbar strain) back in 1963.  The VA 
physician stated that the veteran had a back injury prior to 
service entrance. 

In this case, the service medical records recorded a history 
of a preservice back injury, the veteran admitted that he 
suffered a preservice back injury, a private physician has 
stated that the veteran had low back sprain prior to entering 
service, and a VA medical expert has also confirmed 
preservice back disability.  The Board finds that the medical 
records and the veteran's testimony are competent evidence 
that such clearly and unmistakably preexisted service.  
Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that low back strain/injury existed 
prior to service entrance.  However, VAOPGCPREC 3-03 (July 
16, 2003), has established that there are two steps to rebut 
the presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that low back strain/injury 
preexisted service.  Second, there must be clear and 
unmistakable evidence that low back strain/injury was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting low back strain/injury was 
not aggravated by service.  The record shows that following 
the October 1964 hospitalization, the veteran was discharged 
as fit for duty with decreased pain and increased range of 
motion.  Moreover, the veteran's service medical records 
contain no complaints, findings, treatment, or diagnosis of a 
low back disability during the remainder of the veteran's 
service and an evaluation of the spine at his September 1966 
separation examination was normal.  The normal examination at 
separation and the relative silence of subsequent service 
medical records establish that there was no increase in 
severity of the preexisting strain.  

There are two medical opinions regarding whether the 
veteran's low back sprain increased in severity during 
service.  In the November 2001 letter, Dr. W.J. stated the 
records showed treatment for low back (lumbar) sprain back in 
1963.  He opined that injuries such as this, when support 
muscles of the spine are torn and stretched, are likely to 
coincide with other more serious injuries to the spine 
itself.  He stated that injuries to the bone and spongey 
tissue between the bones known as discs can begin to weaken 
and even herniate when there are severe back sprains.  The 
physician opined that it seemed plausible that extreme 
physical exertion on the musculoskeletal system, such as 
during basic training and time spent in the military in 
general, could lead to chronic rheumatologic and orthopedic 
condition such as those possessed by the veteran.  

The VA orthopedic surgeon also provided a medical opinion.  
He opined that the veteran's preservice low back disorder did 
not undergo an increase in severity during service.  He 
stated that the back injury which occurred prior to the 
veteran's entrance into service was never disabling or 
serious during the period of military service following his 
brief hospitalization for backache in 1964. 

The Board finds that the opinion of the VA physician is 
consistent with the documentary record and definitive in 
nature.  The VA physician's statement supports a finding that 
the veteran's preexisting low back sprain/injury was not 
aggravated during service.  

In regard to Dr. W.J.'s opinion, he addressed the 1963 
preservice injury and he indicated that such injuries can 
also coincide with other more serious injuries to the spine 
itself.  He stated that injuries to the bone and spongey 
tissue between the bones known as discs can begin to weaken 
and even herniate when there are severe back sprains.  
However, he did not address whether or not this preservice 
low back sprain/injury increased in severity during service.  
He further stated that it seemed plausible that extreme 
physical exertion on the musculoskeletal system, such as 
during basic training and time spent in the military in 
general, could lead to chronic rheumatologic and orthopedic 
condition such as those possessed by the veteran, including 
low back disability.  It does not address whether this 
preservice low back sprain increased in severity during 
service.  Even assuming that his statement also implied that 
basic training and time spent in the military generally could 
cause aggravation of preexisting low back sprain, his 
statement is not specific to this veteran.  His statement is 
generic in nature.  

Conversely, the VA orthopedic surgeon specifically stated 
that the veteran's preservice low back disorder did not 
undergo an increase in severity during service.  He explained 
that this preexisting back disorder was never disabling or 
serious during the period of military service following his 
brief hospitalization for backache in 1964.  This statement 
is consistent with the record.  As noted, following the 1964 
hospitalization, the veteran was never again treated for any 
low back problem and the spine was normal at separation.  In 
light of the foregoing, this opinion is more probative.  See 
Prejean.  

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, and 
has determined that there was no aggravation of the 
preexisting strain.  The Board's finding that the preservice 
low back injury did not undergo an increase in severity 
during service and the conclusion that there was no 
aggravation during service are further supported by the 
opinion of the VA physician which is more probative than the 
opinion of the Dr. W.J.  The opinion of the VA doctor is best 
supported by the contemporaneous records establishing a 
decrease in pain, an increase in range of motion and normal 
at separation.  As noted, Dr. W.J. did not adequately address 
the matter of whether the veteran's preexisting low back 
sprain was aggravated by service.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his statement 
that his back injury was aggravated during his period of 
active service does not constitute competent evidence because 
he is not competent to make such an allegation, as this 
requires competent medical evidence.  Espiritu.  The opinion 
of the VA physician outweighs the veteran's own personal 
opinion.  

The Board finds that there is clear and unmistakable evidence 
that the preexisting low back strain/injury was not 
aggravated by service.  Accordingly, because there is clear 
and unmistakable evidence that low back strain/injury 
preexisted service and clear and unmistakable evidence that 
it was not aggravated during service, the presumption of 
soundness is rebutted.  See Wagner.  

The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mirror the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that preexisting low back strain/injury was not aggravated 
during service for the purpose of rebutting the presumption 
of soundness (38 U.S.C.A. § 1111), it necessarily follows low 
back strain/injury was not, in fact, aggravated during 
service (38 U.S.C.A. § 1110).  The Board has found by clear 
and unmistakable evidence that the veteran's low back 
strain/injury was not aggravated by service in order to 
conclude that there was a preexisting disease.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.


IV.  Chronic Lumbar Syndrome and Degenerative Disc Disease
of the Lumbar Spine

The veteran's history regarding his low back is noted above.  
The fact that low back strain preexisted service does not 
establish that all low back pathology preexisted service or 
that other pathology was present during service.  The record 
establishes that the veteran has chronic lumbar syndrome and 
degenerative disc disease and that such must be separately 
addressed.  The June 1997 and March 1998 VA examinations 
revealed diagnoses of chronic lumbar syndrome, history of old 
injury, status post lumbar laminectomy, and moderate chronic 
degenerative disc disease.  

In the November 2001 letter, Dr. Jones stated that the 
veteran's diagnosis of chronic disc disease of the lumbar 
spine was made as early as 1983 for which he underwent spinal 
surgery.  He indicated that the records showed treatment for 
low back (lumbar) sprain back in 1963.  Injuries such as 
this, when support muscles of the spine are torn and 
stretched, are likely to coincide with other more serious 
injuries to the spine itself.  He stated that injuries to the 
bone and spongey tissue between the bones known as discs can 
begin to weaken and even herniate when there are severe back 
sprains.  The physician opined that it seemed plausible that 
extreme physical exertion on the musculoskeletal system, such 
as during basic training and time spent in the military in 
general, could lead to chronic rheumatologic and orthopedic 
condition such as those possessed by the veteran, including 
low back disability.  

The VA orthopedic surgeon also provided a medical opinion.  
He stated that the veteran's current lumbar spine disorder 
are not related to his period of active service.  

The record shows that during service, the veteran was treated 
for a flare-up for his low back sprain, as previously 
addressed in detail.  He was not treated for any other back 
disorder.  Following service, many years later, he underwent 
disc surgery in 1983.  Currently, he suffers from chronic 
lumbar syndrome, history of old injury, status post lumbar 
laminectomy, and moderate chronic degenerative disc disease.

The VA examination reports noted that the veteran's chronic 
lumbar syndrome are related to his history of old injury.  
The veteran's prior back injury was dated before service.  He 
is not service-connected for that disorder.  The veteran's 
disc disease of the low back was first diagnosed many years 
after service.  There is no diagnosis of degenerative disc 
disease in service or for many years thereafter.  

In the November 2001 letter, Dr. W.J. stated that the 
veteran's diagnosis of chronic disc disease of the lumbar 
spine was made as early as 1983 for which he underwent spinal 
surgery.  He did not opine that disc disease of the lumbar 
spine was diagnosed during service or manifest during 
service.  In fact, he implied that the veteran's preexisting 
low back injury may have lead to more serious back problems.  
However, he also opined that it seemed plausible that extreme 
physical exertion on the musculoskeletal system, such as 
during basic training and time spent in the military in 
general, could lead to chronic rheumatologic and orthopedic 
condition such as those possessed by the veteran, including 
low back disability.  The Board notes, however, that Dr. W.J. 
did not specifically address the veteran's chronic lumbar 
syndrome, history of old injury, status post lumbar 
laminectomy, and/or his chronic degenerative disc disease.  
Again, his statement is nonspecific and generic in nature.  
The record does not show that the veteran sustained "extreme 
physical exertion on his musculoskeletal system" during 
service.  

As noted, the VA physician opined that there is no 
relationship between current back disorders and service.  
This opinion is consistent with the record which shows that 
the veteran's current back disorder are either related to a 
back disorder which is not service-connected (low back 
sprain) or developed many years after the veteran was 
separated from service.  

Again, the veteran is not competent himself to opine that any 
current back disorder to etiologically related to service.  
Espiritu.  

The Board finds that the weight of the probative evidence 
shows that current back disorders, chronic lumbar syndrome, 
history of old injury, status post lumbar laminectomy, and 
moderate chronic degenerative disc disease, were not incurred 
in or aggravated by active service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.


V.  Left Knee Disability

At April 1963 and April 1964 enlistment and annual reserve 
examinations, evaluations of the lower extremities were 
normal.  During active service the veteran complained of 
bilateral knee pain.  In February 1966, the veteran gave a 
history of knee trouble resulting from a football injury with 
intermittent pain, swelling, and weakness.  The provisional 
diagnosis and subsequent diagnoses referred to the right knee 
only.  At his September 1966 separation examination, 
evaluation of the lower extremities was normal.

A May 1972 private hospital report from Baptist Hospital 
revealed a postoperative diagnosis of torn medial ligaments 
of the left knee with probable internal derangement.  The 
veteran underwent an arthrotomy of the knee with repair.  The 
postoperative diagnoses included torn medial collateral 
ligament, posterior medial capsule and posterior cruciate 
ligament.

A July 1975 private hospital report from Howard Memorial 
Hospital indicated that the veteran underwent an arthrotomy 
of the left knee with removal of degenerated torn medial 
meniscus, repair of posterior medial capsule, and repair of 
medial collateral ligament.  The postoperative diagnoses 
included internal derangement with old chronic rotary 
instability secondary to capsular and anterior cruciate 
disruption, medial collateral ligament disruption, and torn 
degenerated medial meniscus.

A December 1984 private medical report from the medical 
Center of Houston County shows that the veteran complained of 
continued knee pain and difficulty walking or standing for 
long periods of time.  X-rays revealed traumatic arthritis 
with degenerative changes in the left knee.  His physician 
noted that the veteran had knee problems for several years 
from high school football injuries and had two previous left 
knee surgeries.  The veteran underwent an arthroscopic 
debridement and high tibial valgus osteotomy.  The final 
diagnosis was severe degenerative arthritis of the left knee 
medial compartment.

VA medical records from July to September 1996 indicate that 
the veteran complained of bilateral knee pain and arthritis 
with history of multiple left knee surgeries.  The 
assessments included chronic left knee pain and degenerative 
joint disease of the left knee.  VA medical records reveal 
that the veteran underwent bilateral knee arthroscopy with 
left partial medial meniscectomy in November 1996.  It was 
noted that the veteran would eventually need a total knee 
replacement on the left.

At a June 1997 VA examination, the veteran gave a history of 
injury secondary to a fall in the 1970's.  The veteran 
reported that he has had 5 surgeries on his left knee.  He 
complained of chronic left knee pain, swelling, and giving 
way.  The impression included severe arthritic changes of the 
left knee, postoperative times 5.  Contemporaneous X-rays of 
the left knee revealed status post open reduction internal 
fixation, well-healed left tibial fracture with posttraumatic 
osteoarthritic degenerative changes of the left knee.  The 
impression, set forth in a May 1998 VA examination addendum, 
included degenerative disease of the left knee, status post 
multiple surgeries.

During his March 1999 hearing, the veteran testified that he 
did not have any problems with his left knee prior to active 
duty and that he first injured his left knee on active duty.  
According to the veteran, he continued to have difficulty 
with his left knee during service and thereafter, and 
underwent the first surgery of his left knee in 1969 or 1970.

In his November 2001 letter, Dr. W.J. opined that the 
veteran's left knee disability could as likely as not have 
its origin during his active service.  It was noted that in 
April 1963, the veteran complained of bilateral knee pain, 
but had a normal physical examination.  Nine Years later, in 
May 1972, he was diagnosed with torn medial ligaments of the 
left knee.  Dr. W.J. stated that it was probably that extreme 
physical exertion over many years could weaken the soft 
tissue structure of the knee and predispose him to a tear.  
Also, Dr. W.J. stated that excessive wear and tear on joints 
such as the knees can cause inflammation of  these joints 
(arthritis) and can break down loss of cartilage 
(degenerative changes).  The physician opined that it seemed 
plausible that extreme physical exertion on the 
musculoskeletal system, such as during basic training and 
time spent in the military in general, could lead to chronic 
rheumatologic and orthopedic condition such as those 
possessed by the veteran, including left knee disability.  

The VA orthopedic surgeon also provided his medical opinion.  
He stated that the veteran's degenerative joint disease of 
the left knee was not related to service.  He indicated that 
there was no evidence of a significant injury to the left 
knee during active service, and, at the time of the veteran's 
separation from service, he was asymptomatic and had no 
findings.  He further opined that degenerative arthritis of 
the left knee cannot be ascribed to military service.  There 
was no incident during service, such as a displaced fracture 
of the knee joint, ligament disruption with joint 
instability, or locking meniscus tear, which could have 
produced such arthritis years later.  The physician stated 
that the veteran's knee disorders could have been influenced 
by the resultant pressure of over 500 pounds during walking.  

The veteran maintains that his left knee disability began 
during service, when he fell on his left knee.  However, he 
is not competent to opine as to the medical cause of his left 
knee disability.  Espiritu. 

In the instant case, the veteran's service medical records 
show that the veteran was seen during service complaining of 
bilateral knee pain, but a specific left knee disease or 
injury was not diagnosed.  At his separation examination, the 
impression was normal lower extremities.  The Board notes 
that private and VA medical records show that the veteran 
underwent multiple left knee surgeries.  VA examinations in 
June 1997 and March 1998 contain diagnoses of chronic left 
knee pain and degenerative joint disease of the left knee.  

While Dr. W.J. opined that the veteran's current left knee 
disorder is related to service, the VA orthopedic surgeon 
opined that the veteran's current left knee disorder is not 
related to service.  Both physicians reviewed the veteran's 
medical records.  However, the Board finds that the VA 
physician's opinion is more probative.  Dr. W.J. acknowledged 
that there was no abnormalities upon the veteran's inservice 
physical of his left knee.  However, he made general comments 
that extreme physician exertion and wear and tear could as 
likely as not resulted in the veteran's left knee problems.  
On the other hand, the VA physician did not make any general 
comments.  He stated that the veteran had not suffered the 
type of injuries during service which would result in his 
current left knee disability.  This statement is consistent 
with the record which also does not show such injuries.  Dr. 
W.J. assumes that the veteran endured the physical stresses 
which he cited may cause arthritis and degenerative changes, 
but he does not cite to any specific examples to support his 
opinion.  As the VA physician relied on the record as it 
stands in forming his medical opinion, the Board finds that 
his medical opinion is more probative in this case.  

The Board finds that the weight of the probative evidence 
shows that current left knee disorder, ligament impairment, 
torn medial meniscus, and degenerative joint disease of the 
left knee, was not incurred in or aggravated by active 
service and that arthritis was not manifested within one year 
of separation from service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert.


ORDER

Service connection for right knee meniscus injury and repair 
is denied.  

Service connection for degenerative joint disease of the 
right knee is denied.  

Service connection for low back sprain is denied.  

Service connection for chronic lumbar syndrome and 
degenerative disc disease of the low back is denied.  

Service connection for disability of the left knee is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


